IN THE UNITED STATE DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

RACHEL RAMSBOTTOM
ALEXIS BOWLING
JENNA HOUSTON

JANE DOE #1

Plaintiffs

Vv.

LORIN ASHTON,

AMORPHOUS MUSIC, INC.,
BASSNECTAR TOURING, INC.,

C3 PRESENTS, L.L.C.,
INTERACTIVE GIVING FUND,
GNARLOS INDUSTRIES, LLC,
CARLOS DONOHUE; ABC
CORPORATIONS, ONE THROUGH
TEN (said Names Being Fictitious),
JOHN DOES, ONE THROUGH TEN
(said Names Being Fictitious)

Defendants.

eed de ee ee ae ee ee ea ad a

CIVIL ACTION

No. 3:21-cv-00272

JURY TRIAL DEMANDED

 

PROPOSED ORDER OF COURT

AND NOW on this day of

, 2021, it is hereby ORDERED

and DECREED that the Motion to Dismiss of Defendant, C3 Presents, L.L.C., is hereby

DENIED.

BY THE COURT

 

Case 3:21-cv-00272 Document 60-1 Filed 06/30/21 Page 1 of 3 PagelD #: 360
IN THE UNITED STATE DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

RACHEL RAMSBOTTOM
ALEXIS BOWLING
JENNA HOUSTON

JANE DOE #1

Plaintiffs

Vv.

LORIN ASHTON,

AMORPHOUS MUSIC, INC.,
BASSNECTAR TOURING, INC.,

C3 PRESENTS, L.L.C.,
INTERACTIVE GIVING FUND,
GNARLOS INDUSTRIES, LLC,
CARLOS DONOHUE; ABC
CORPORATIONS, ONE THROUGH
TEN (said Names Being Fictitious),
JOHN DOES, ONE THROUGH TEN
(said Names Being Fictitious)

Defendants.

ede ede de ee ee ae ae a a a ae

CIVIL ACTION

No. 3:21-cv-00272

JURY TRIAL DEMANDED

 

ALTERNATIVE PROPOSED ORDER OF COURT

AND NOW on this day of

, 2021, it is hereby

 

ORDERED and DECREED that the Motion to Dismiss of Defendants C3 Presents, L.L.C., is

hereby GRANTED and Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE.

Plaintiffs are hereby granted leave to file a Second Amended Complaint to cure any and all

defects within Plaintiffs’ First Amended Complaint. Plaintiffs shall file a Second Amended

Complaint within twenty (20) days from the date of this Order.

Case 3:21-cv-00272 Document 60-1 Filed 06/30/21 Page 2 of 3 PagelD #: 361
BY THE COURT:

 

Case 3:21-cv-00272 Document 60-1 Filed 06/30/21 Page 3 of 3 PagelD #: 362
